DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to Amendments filed 8/26/2022.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-8, 10, 12-18, and 20-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2019/0250450 A1) in view of Fang et al. (US 2020/0119054 A1).
Regarding claim 15, Li discloses a display device (Fig. 7) including a plurality of sub-pixels (SXY), each of the sub-pixels including a light emitting portion (200) and two transmissive portions (wherein a single transmissive portion corresponds to a single half of a transmissive window 201) located on both sides the light emitting portion, wherein each of the transmissive portions has a width in the first direction that is greater than 0,

    PNG
    media_image1.png
    351
    366
    media_image1.png
    Greyscale

wherein in a boundary of two-sub-pixels adjacently disposed in the first direction among the plurality of sub-pixels, two adjacent transmissive portions of the two transmissive portions included in each of the two sub-pixels are disposed to contact each other (each transmissive portion will contact the transmissive portion corresponding to the other half of a single transmissive window 201).
Li does not explicitly disclose first and second signal lines arranged as claimed. However, forming a plurality of first and second signal lines to be perpendicular to each other is well-known in the art (see ¶ 0051 of Fang). There is a benefit to forming lines as such as grid layout of signal lines allows easy assignment of power to individual pixels which are located at intersections of the first and second signal lines. It would have been obvious to one having ordinary skill in the art to form a plurality of first signal lines arranged in the first direction and a plurality of second signal lines arranged in a second direction different from the first direction such that the sub-pixels each receive signals from at least one of the first signal lines and at least one of the second signal lines for this benefit.
Regarding claim 16, Li further discloses that the plurality of sub-pixels each further includes an auxiliary transmissive portion (202) located on another side different from the one side of the light emitting portion and connected to the transmissive portion (see Fig. 7).
Regarding claim 17, the auxiliary transmissive portions in adjacent sub-pixels of the plurality of sub-pixels are disposed asymmetrically (see Fig. 7).
Regarding claim 18, it would have been obvious to one having ordinary skill in the art at the time the Application was filed to form the second signal lines to overlap with the light emitting portions for the obvious benefit of reducing the distance between a second signal line and the light emitting portion it is powering. Further at least a part of the at least one of the first signal lines is disposed to overlap with an area other than the light emitting portion, as the first signal lines extend in the first direction and every line in the first direction that spans the device must cross an area without a light emitting portion (see Fig. 7).
Regarding claim 20, a transmissive portion included in at least one sub-pixel (rightmost transmissive portion in a right-most sub-pixel) located in an outermost area among the plurality of sub-pixels is located in area between an outer boundary of the outermost area and a light emitting portion of the at least one sub-pixel (see Fig. 7).
Regarding claim 21, the Examiner notes that in Applicant’s invention, two directly contacting transmissive portions are not distinguished by any physical construct, rather the transmissive portions are only delimited by arbitrary lines ascribed by the Applicant. 
Li discloses a display device (Fig. 3), comprising:
a plurality of sub-pixels (see Fig. 3). Although the sub-pixels which are identified by Li are flush with the left sides of each non-transmissive area, the termini of the sub-pixels can be chosen as being interior to the transmissive areas 201. Specifically, Li discloses that each non-transmissive area 200 can contain a light emitting device (33 in Fig. 17) such that adjacent light emitting devices are separated by a constant distance P. As such, a single sub-pixel can be defined as extending from points exactly half-way between light emitting devices, dividing the respective transmissive areas into two transmissive portions (see annotated copy of a portion of Fig. 3, below).

    PNG
    media_image2.png
    327
    1427
    media_image2.png
    Greyscale

As such, each and every one of the sub-pixels of the display device will include a light emitting portion (200) and two transmissive portion (two transmissive portions of the corresponding 201’s within a respective sub-pixel) located on both sides of the light emitting portion,
wherein the plurality of sub-pixels includes three sub-pixels (see annotated figure, above) being adjacently arranged in a first direction, the three sub-pixels including a first sub-pixel, a second sub-pixel, and a third sub-pixel, the second sub-pixel being between the first sub-pixel and the third sub-pixel.
wherein the first sub-pixel has a first transmissive portion (transmissive portion of the left side within the first sub-pixel) on one side of the first sub-pixel, the first transmissive portion having a width, X1, in the first direction,
wherein the first sub-pixel has a second transmissive portion (transmissive portion of the right side within the first sub-pixel) on one side of the first sub-pixel, the first transmissive portion having a width, Y1, in the first direction,
wherein the second sub-pixel has a first transmissive portion (transmissive portion of the left side within the second sub-pixel) on one side of the second sub-pixel, the first transmissive portion having a width, X2, in the first direction,
wherein the second sub-pixel has a second transmissive portion (transmissive portion of the right side within the second sub-pixel) on one side of the second sub-pixel, the first transmissive portion having a width, Y2, in the first direction,
wherein the third sub-pixel has a first transmissive portion (transmissive portion of the left side within the third sub-pixel) on one side of the third sub-pixel, the first transmissive portion having a width, X3, in the first direction,
wherein the third sub-pixel has a second transmissive portion (transmissive portion of the right side within the third sub-pixel) on one side of the third sub-pixel, the first transmissive portion having a width, Y3, in the first direction,
wherein each of the X1, X2, X3, Y1, Y2, and Y3 are greater than 0,
wherein each sum X1+Y1, X2+Y2, and X3+Y3 are equal to each (each being equal P minus the width of the light emitting portion, W) and a sum of Y1+X2 and a sum of Y2+X3 are different from each other (because the widths of the transmissive areas between light emitting portions are different, ¶ 0053).
Li does not explicitly disclose first and second signal lines arranged as claimed. However, forming a plurality of first and second signal lines to be perpendicular to each other is well-known in the art (see ¶ 0051 of Fang). There is a benefit to forming lines as such as grid layout of signal lines allows easy assignment of power to individual pixels which are located at intersections of the first and second signal lines. It would have been obvious to one having ordinary skill in the art to form a plurality of first signal lines arranged in the first direction and a plurality of second signal lines arranged in a second direction different from the first direction such that the sub-pixels each receive signals from at least one of the first signal lines and at least one of the second signal lines for this benefit.
Regarding claim 22, Li further discloses that the plurality of sub-pixels includes a fourth sub-pixel (sub-pixel directly beneath the first sub-pixel) adjacently positioned to the first sub-pixel in the second direction (see Fig. 3), the fourth sub-pixel having transmissive portions on opposite ends of the fourth sub-pixel, a width of a transmissive portion being of the fourth sub-pixel in the first direction being identical to the width X1 of the first transmissive portion of the first sub-pixel, and a width of an opposite transmissive portion of the fourth sub-pixel in the first direction being identical to the width Y1 of the second transmissive portion of the first sub-pixel (see Fig. 3).
Regarding claim 23, Li further discloses that the plurality of sub-pixels includes a fifth sub-pixel (sub-pixel directly beneath the second sub-pixel) adjacently positioned to the second sub-pixel in the second direction (see Fig. 3), the fifth sub-pixel having transmissive portions on opposite ends of the fifth sub-pixel, a width of a transmissive portion being of the fifth sub-pixel in the first direction being identical to the width X2 of the first transmissive portion of the second sub-pixel, and a width of an opposite transmissive portion of the fifth sub-pixel in the first direction being identical to the width Y2 of the second transmissive portion of the second sub-pixel (see Fig. 3).
Regarding claim 24, a width of a light emitting portion of the plurality of sub-pixels including the first, second, third, fourth, and fifth sub-pixels is constant (see Fig. 3).
Regarding claim 25, X1 is different from X2 and X3 (see annotated copy of Fig. 3, above).
Regarding claim 26, X1, X2, and X3 are different from each other (see annotated copy of Fig. 3, above).
Regarding claim 27, Li discloses that the plurality of sub-pixels each further include an auxiliary transmissive portion (202 in Fig. 3) located at an additional side of the light emitting portion in addition to both sides of the light emitting portion.
Regarding claim 28, Li further discloses an embodiment in which the auxiliary transmissive portions of adjacent sub-pixels of the plurality of sub-pixels are disposed asymmetrically (Fig. 10).
Regarding claim 5, in the device of Li a ratio between areas of transmissive portions located on both sides of light emitting portions disposed in adjacent sub-pixels in the second direction is constant (see Fig. 3).
Regarding claim 6, the plurality of sub-pixels each further includes and auxiliary transmissive portion (202) located in an additional side of the light emitting portion in addition to the both sides of the light emitting portion (see Fig. 3).
Regarding claim 7, Li further discloses an embodiment in which the auxiliary transmissive portions of adjacent sub-pixels of the plurality of sub-pixels are disposed asymmetrically (Fig. 10).
Regarding claim 8, it would have been obvious to one having ordinary skill in the art at the time the application was filed to form the second signal lines to overlap with the light emitting portions for the obvious benefit of reducing the distance between a second signal line and the light emitting portion it is powering. Further at least a part of the at least one of the first signal lines is disposed to overlap with an area other than the light emitting portion, as the first signal lines extend in the first direction and every line in the first direction that spans the device must cross an area without a light emitting portion (see Fig. 3).
Regarding claim 10, the light emitting portion is an area in which a light emitting element and at least one circuit component of each of the plurality of sub-pixels (e.g., the electrical pathway from a signal to the light emitting element) are disposed, and the at least one transmissive portion is an area other than the light emitting portion of each of the plurality of subpixels (see Fig. 3).
Regarding claim 12, in the transmissive portions disposed in the first direction, widths of two transmissive portions located on both sides of any one transmissive portion are different from each other (see annotated copy of Fig. 3, above).
Regarding claim 13, the widths of the transmissive portions are greater than 0 (see annotated copy of Fig. 3, above).
Regarding claim 14, at least one transmissive portion of the plurality of transmissive portions included in at least one sub-pixel of the plurality of sub-pixels contacting a boundary of the active area is located in an area except for an area between the boundary of the active area and at least one of the plurality of light emitting portions (see Fig. 3).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2019/0250450 A1) in view of Fang et al. (US 2020/0119054 A1) as applied to claim 8, above, and further in view of Smith et al. (US 2005/0132306 A1).
	Regarding claim 9, Fang does not disclose that the signal lines are arranged asymmetrically. However, it is well known in the art to form signal lines to be asymmetric (¶ 0009 of Smith). There is a benefit to forming signal lines as such in that it reduces cross-talk (ibid). It would have been obvious to one having ordinary skill in the art to form signal lines in adjacent sub-pixels, including in the region overlapping the area other than the light emitting portion, to be asymmetric for this benefit.  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2019/0250450 A1) in view of Fang et al. (US 2020/0119054 A1) as applied to claim 18, above, and further in view of Smith et al. (US 2005/0132306 A1).
Regarding claim 19, Fang does not disclose that the signal lines are arranged asymmetrically. However, it is well known in the art to form signal lines to be asymmetric (¶ 0009 of Smith). There is a benefit to forming signal lines as such in that it reduces cross-talk (ibid). It would have been obvious to one having ordinary skill in the art to form signal lines in adjacent sub-pixels, including in the region overlapping the area other than the light emitting portion, to be asymmetric for this benefit.
Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive.
Applicant argues that “it appears that the Examiner is arbitrarily defining pixels”. This argument is not persuasive as Applicant has not provided any evidence or analysis to distinguish Applicant’s invention over that of the prior art. Specifically, the Examiner notes that the boundaries of Applicant’s “sub-pixels” are not based on any physical demarcation. 
    PNG
    media_image3.png
    594
    639
    media_image3.png
    Greyscale

	Applicant’s decision as to what constitutes the boundary of a sub-pixel is, therefore, not physical but mathematical. As discussed in the rejections, above, one having ordinary skill in the art may similarly construct a mathematically based boundary to breakdown the display device into sub-pixels as claimed.
	Applicant further argues that “[t]here is no showing by the Examiner regarding the location of sub-pixels relative to the regions 201 in Fig. 7.” This argument is not agreed with as Examiner explicitly stated that “a single transmissive portion corresponds to a single half of a transmissive window 201.” As the sub-pixel boundary is the mathematically based line between two transmissive portions, this adequately describes the locations of the sub-pixels relative to the regions 201.
	Applicant further argues a different interpretation as to what constitutes the boundary of a sub-pixel in Li. This argument is not persuasive as Applicant’s interpretation was not used in the rejection and Applicant has not presented any evidence that its sub-pixel boundary is based on a physical structure.
	Applicant further argues that “[i]t seems that a light blocking structure will prevent adjacent pixels from emitting light into the same region 201, but even this is not clear.” This argument is not persuasive because, even if true, there is nothing in the claim requiring light emitted from the light emitting portion to enter into the transmissive portions.
	Applicant’s remaining arguments are not persuasive for substantially the same reasons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        

/C.A.C/Examiner, Art Unit 2815